Order, Supreme Court, New York County (Renee A. White, J.), entered on or about August 8, 2012, which adjudicated defendant a level two sexually violent offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were outweighed by the seriousness of the underlying sex crimes committed against a child over a period of years, which raise valid concerns about a danger of recidivism, especially against children. We have considered and rejected defendant’s remaining arguments.
Concur — Tom, J.P., Renwick, Moskowitz, Manzanet-Daniels and Feinman, JJ.